Upon this reargument the question is more distinctly presented and fully discussed as to the position of Mrs. Lyon in reference to the quit-claim deed which was executed to Mrs. Beck. It is insisted by the respondents' counsel that she stood in the same position as if she had conveyed expressly cum onere, i.e.,
subject to all claims, incumbrances and defects. We think this rule is well established in this State in reference to deeds without covenants. The Revised Statutes (1 R.S. 738, § 140) abolished all implied covenants in deeds in fee, and hence a mere quit-claim deed conveys simply the right, title and interest of the grantor subject to all incumbrances, claims or defects in the title, and the grantee has no remedy or redress on account of the same. He only becomes entitled to the interest of his grantor, whatever that may be, and cannot recover of such grantor the amount of any liens or incumbrances, or damages for any defect in the title. Wasburn in his work on Real Property (vol. 3, 3d ed. 380), lays down the rule thus: "If the deed contains no covenant the purchaser is wholly without remedy. The right of the grantee to relief, either in law or equity, on account of defects or incumbrances in the title, depends solely upon the covenants for title which he has received." Applying the doctrine laid down to the case considered it is difficult to see upon what ground the plaintiff can maintain this action. Even if Mrs. Beck paid a full consideration for the value of the land it cannot alter the rule, for whatever she received she only gave for it and her grantee only received, her rights in the land as it stood; it was conveyed, and Mrs. Beck took it, subject to all liens and incumbrances. This included the mortgage then on the premises and which was collateral to the bond now in question. The question, therefore, whether Mrs. Beck *Page 224 
paid the full value of the land is of no sort of importance and does not require discussion. Conceding that Mrs. Lyon was liable to the obligee on the bond, for the debt thereby created, there is no principle in law or equity by which she could be made liable to Mrs. Beck, or her assigns, to pay the incumbrance on the property, or to protect Mrs. Beck's interest in the land in consequence of such incumbrance. If any such rule can be upheld then a party, who has received the full value of land conveyed by a quit-claim deed, would be obligated upon a failure of title or upon the payment of incumbrances to pay to the grantee the amount of loss actually sustained by him. A failure of title to land by reason of a previous grant of the grantor of some easement or of a mortgage thereon furnishes no case which authorizes an exception to the general rule which has been stated; even although the grantee or the assigns lose the whole or a portion of the money paid by the fault of the grantor, the former is without remedy. The quit-claim deed only conveyed the grantor's interest, subject to all liens and incumbrances, and to all defects of title, and as no covenants are to be implied, under the Revised Statutes, the form of the deed is conclusive as to the rights of the grantee therein and to parties claiming under such grantee, and that the grantee paid only for what was conveyed. i.e., the grantor's interest, subject to all imperfections and incumbrances, and for nothing more. If a recovery can be had by a grantee under a quit-claim deed without the proper covenants for a defective title, or against an obligee in a bond to which a mortgage on the premises is collateral, then the grantee takes more than is conveyed by the terms of the grant; he not only acquires the right and title of the grantor to the land but an interest reaching far beyond that which is not contained in the conveyance, and is not to be implied from its form or conditions. There is, we think, no foundation for the doctrine that a grantee, who acquires title to land by a quit-claim deed without a covenant against incumbrances, stands in the position of a surety, and as such can enforce a claim against the obligors in equity to relieve him from the lien of the mortgage. *Page 225 
The principle, which would authorize a grantee to maintain an action to compel payment of the bond under a title, a title thus acquired by a quit-claim deed, would be in conflict with the plain meaning and import of the statute cited supra and is without authority to uphold it. Such a rule would inaugurate a new doctrine hitherto unknown to the law and is not supported by any adjudicated case.
No other question is raised upon this reargument, which is not sufficiently considered in my opinion on the former argument, and the judgment should be affirmed.
All concur with EARL, J., except MILLER and DANFORTH, JJ., dissenting.
Judgment reversed.